         Case 8:17-cv-01739-GJH Document 108 Filed 12/10/20 Page 1 of 1
                                                                            ''            ..
                                                                            ,
                                                                                 l. (.,
                                                                  t;.t;
                                                                      ..()/..,
                                                                              tzu;u.
                                                                            )/,
                                                                              ;    rcculaj
                                                                                   ,
                       IN THE UM TED STATESDISTRICT CX' W
                                                        ' CfOtMARYLAI/:
                           FoR THE DISTRICT OF M ARYLA             ld2k
                                   Southern DfvâWtm                         -
                                                                                 g py j: jg
                                                                   CAT
                                                                    LEGRE
                                                                       i
                                                                       .
                                                                       îik
                                                                         'sk
                                                                           Ft
                                                                            )t'F'lta'E
                                                                            H
                                                                             BEL7
CH W STO PHER THOM A S,

         Plaintift
V.                                                     CaseNo.:G,
                                                                + -17-1739
                                              *
STATE OF M M W LAND,e/al.,
                                              *

         Defendants.
                                              *
*        *      *      *     *     *      *       *    *      *         *                 *    *


                                       O R DER

         In accordancewith theforegoing M em orandum Opinion,itishereby ORDERED,by the
     I
United StatesDistrictCourtfortheDistrictofM aryland,that:

             1. PlaintiffsM otion forExtension ofTime to AnswerorRespond,ECF No.92,is

                GRANTED;M d

             2. PlaintiffSH AI,L fileaResponsewithin 14 DAYS oftheissllsnce ofthisOrder.



              /
Dated:Decem ber.2020                                                       .H     .
                                                                                  w
                                                       GEO RG E J.H A ZEL
                                                       United StatesDistrictJudge
